Exhibit 10.9(a)

 

Amendment No. 1 to the Blyth Industries, Inc.

1994 Employee Stock Option Plan

(as Amended and Restated as of March 30, 2000)

 


1.                           THE LAST PARAGRAPH OF SECTION 1 OF THE BLYTH
INDUSTRIES, INC. 1994 EMPLOYEE STOCK OPTION PLAN (AS AMENDED AND RESTATED AS OF
MARCH 30, 2000) (THE “PLAN”) SHALL BE AMENDED AND RESTATED AS FOLLOWS:


 

“This amended and restated plan increases the number of shares issuable upon
exercise of options granted under the Plan by (i) 1,000,000 shares to 2,880,000
shares and (ii) on an annual basis on each of February 1, 2001, February 1, 2002
and February 1, 2003.”

 


2.                           SECTION 3(A) OF THE PLAN SHALL BE AMENDED AND
RESTATED AS FOLLOWS:


 

“Subject to the provisions of Section 9 (relating to adjustments upon changes in
capital structure and other corporate transactions), the number of shares of
Common Stock subject at any one time to Options granted under the Plan, plus the
number of shares of Common Stock theretofore issued and delivered pursuant to
the exercise of Options granted under the Plan shall not exceed the sum of (i)
2,880,000 shares plus (ii) an additional number of shares, which are to be added
on each of February 1, 2001, February 1, 2002 and February 1, 2003, equal to the
lesser of (A) three-quarters of one percent (0.75%) of the total outstanding
shares of Common Stock of the Corporation on the applicable Anniversary Date and
(B) 600,000 shares. In no event may the number of shares of Common Stock subject
at any one time to Options granted under the Plan, plus the number of shares of
Common Stock theretofore issued and delivered pursuant to the exercise of
Options granted under the Plan exceed 4,680,000 shares.”

 


3.                           THE FIRST SENTENCE OF SECTION 5(A) OF THE PLAN
SHALL BE AMENDED AND RESTATED AS FOLLOWS:


 

“Options may be granted under the Plan at any time and from time to time on or
prior to May 31, 2003.”

 


4.                           SECTION 12 OF THE PLAN SHALL BE AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“EXPIRATION AND TERMINATION OF THE PLAN.

 

Except with respect to Options then outstanding, the Plan shall expire on
June 1, 2003 (the “Expiration Date”).  Any Options outstanding as of the
Expiration Date shall remain in effect until they have been exercised or
terminated or have expired by their respective terms.”

 


5.                           THIS AMENDMENT SHALL BE EFFECTIVE AS OF JUNE 1,
2003, SUBJECT TO THE APPROVAL OF THE MAJORITY OF THE STOCKHOLDERS OF THE
CORPORATION OF THE CORPORATION’S 2003 INCENTIVE PLAN.  IN THE EVENT THAT A
MAJORITY OF THE STOCKHOLDERS OF THE CORPORATION DO NOT APPROVE THE CORPORATION’S
2003 INCENTIVE PLAN, THIS AMENDMENT SHALL BE VOID, AB INITIO.


 


6.                           EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE PLAN
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

--------------------------------------------------------------------------------